Citation Nr: 0833323	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 1, 2005, for 
the grant of a 20 percent rating for idiopathic intermediate 
pars planitis with secondary epiretinal membranes, bilateral 
eyes, with decreased vision. 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO granted service 
connection for a history of pars planitis, right eye and 
assigned a 0 percent disability rating, effective September 
21, 1992.

2.  The veteran did not appeal and that decision became 
final.

3.  VA received the veteran's claim for an increased rating 
for his eye disability on November 14, 2005.  

4.  In a June 2006 rating decision, the RO granted a 10 
percent disability rating, effective November 14, 2005.  He 
disagreed with the effective date.

5.  In an April 2007 rating decision, the RO assigned a 20 
percent rating with an effective date of August 1, 2005.

6.  Prior to August 1, 2005, the veteran had not filed a 
claim, an informal claim, or an intent to file a claim for a 
higher rating.

7.  Prior to August 1, 2005, the evidence does not show an 
increased in the veteran's eye disability prior to August 1, 
2005.  
 

CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
2005, for the grant of entitlement to a 20 percent rating for 
idiopathic intermediate pars planitis with secondary 
epiretinal membranes, bilateral eyes, with decreased vision 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400, 
Diagnostic Code (DC) 6079 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board will review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazen, 10 Vet. App. at 
521.

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed. 
38 C.F.R. § 3.157. 
 
"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez Court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez Court stated that when 38 C.F.R. § 
3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Court also 
pointed out that the provisions of 38 C.F.R. § 3.155(a) made 
clear that there was no set form that an informal written 
claim must take.  All that was required was that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department" and 
"identify the benefits sought."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The severity of pars planitis is rated analogous to 
impairment of central visual acuity under DCs 6061 through 
6079.  Under these rating criteria, a compensable rating can 
be assigned when corrected vision in one eye is no better 
than 20/50, and corrected vision in the other eye is no 
better than 20/40 (DC 6079). When corrected vision in each 
eye is no better than 20/40, compensation is not appropriate 
(DC 6079). 
 
In this case, the veteran contends that he is entitled to an 
effective date for his 20 percent rating the day after he was 
discharged from service, September 21, 1992, when he was 
originally granted service connection for his right eye 
disability.  Essentially, he argues that his eye disability 
was so severe upon separation from service so as to warrant 
compensable rating for that time period.

Historically, the Board notes that the veteran was originally 
granted service connection for pars planitis of the right eye 
pursuant to a May 1993 rating decision, in which the RO 
assigned a 0 percent disability rating effective September 
21, 1992, the day immediately following his active duty 
discharge.  He did not disagree and the decision became 
final.  Final RO decisions are accepted as correct in the 
absence of an assertion of clear and unmistakable error 
(CUE).

The veteran's claim for an increased disability rating was 
received by VA on November 14, 2005.  Specifically, in 
correspondence dated November 2005, the veteran requested a 
"review of [the] denial of compensation for a service 
related condition," and, in January 2006, he provided 
medical records showing that his eye disability had increased 
in severity.  

Significantly, the Board has closely reviewed the claims 
file, and the record reveals no formal or informal claim for 
increased benefits prior to November 14, 2005.  There are no 
VA or uniformed services medical records that may form the 
basis of an informal claim for increased benefits.  In fact, 
no correspondence was received from the time of the May 1993 
rating decision until his increased rating claim was received 
on November 14, 2005.  Therefore, November 14, 2005, is the 
date that the veteran's claim was received for purposes of 
establishing an effective date.

As a result of the veteran's November 2005 increased-rating 
claim, the RO increased his disability rating to 10 percent 
in June 2006, with an effective date of November 14, 2005.  
He filed a timely disagreement, arguing that he was entitled 
to an effective date prior to November 14, 2005.  In an April 
2007 rating decision, the RO increased his rating to 20 
percent and granted an effective date of August 1, 2005, the 
date of a private treatment record reflecting complaints of 
blurred vision and showing diminished vision.  

As the veteran indicated that the April 2007 rating decision 
did not satisfy his appeal, the current issue before the 
Board is whether the veteran is entitled to a 20 percent 
rating prior to August 1, 2005.  For the reasons set forth 
below, the Board finds that there is no legal basis for the 
assignment of a 20 percent rating prior to August 1, 2005.  

As stated above, the law provides that, for an award of 
increased compensation, the effective date will be the 
earliest date that it is factually ascertainable that an 
increase in disability occurred, if the increased-rating 
claim is received within one year from that date.  Therefore, 
in order to be entitled to an effective date prior to 
November 14, 2005, the date his increased rating claim was 
received, it must be "factually ascertainable" that he was 
entitled to a higher rating during the period from November 
14, 2004, to November 14, 2005.  
 
Review of treatment records for that one-year period shows 
that the veteran visited his private physician on August 1, 
2005, with complaints of blurry vision.  Physical examination 
revealed an impaired visual acuity.  This was confirmed in a 
May 2006 VA examination where his best visual acuities were 
determined to be no better than 20/70 for the right eye and 
20/40 for the left eye.

Significantly, there are no medical records reflecting that 
the veteran was entitled to a higher rating for his eye 
disability prior to August 1, 2005.  There is no other 
medical evidence of record from November 2004 (one year prior 
to the date he filed the claim) to August 2005.  Thus, a 
compensable disability rating was not factually ascertainable 
until August 1, 2005.  

The Board acknowledges the veteran's statements alleging that 
the effective date for his increased rating should be 
retroactively extended back to the day after he was 
discharged from service, September 21, 1992, when he was 
originally granted service connection for his right eye 
disability.  However, the law, by which the Board is bound, 
provides that a claim for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred within one year from 
the date the increased-rating claim is received.  Thus, 
medical treatment records dated prior to November 14, 2004, 
cannot establish an effective date earlier than the date he 
filed his claim for an increased rating.  

Moreover, the only other post-service medical evidence, a VA 
examination conducted in February 1993, reflected pars 
planitis of the right eye only, with corrected visual acuity 
of the right eye of 20/20.  Thus, even if 38 C.F.R. 
§ 3.400(o)(2) contemplated a time frame not limited to one 
year prior to the date his increased-rating claim was 
received, a compensable disability rating was not factually 
ascertainable at any time after his separation from service 
and prior to August 1, 2005.

For these reasons, the Board finds that the assignment of a 
20 percent rating for idiopathic intermediate pars planitis 
with secondary epiretinal membranes, bilateral eyes, with 
decreased vision can be no earlier than August 1, 2005, the 
earliest date it is factually ascertainable that an increase 
in disability had occurred within the one-year period prior 
to his claim.        

The Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the veteran's claim for an effective date prior to August 1, 
2005, the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with 
effective date assigned following the grant of a compensable 
rating.  Courts have held that once a claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

In any event, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in January 2006 and August 2006 
that fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.    

Moreover, with respect to the Dingess requirements, in August 
2006, the RO provided the veteran with notice of what type of 
information and evidence was needed to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, the RO associated the veteran's 
private medical records and VA treatment records with the 
claims file, and he was afforded a VA examination in May 
2006.   Significantly, there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for full and fair adjudication of this claim.  In 
fact, in September 2006, he indicated that he had no 
additional evidence for consideration regarding his effective 
date claim.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An effective date prior to August 1, 2005, for the assignment 
of a 20 percent rating for idiopathic intermediate pars 
planitis with secondary epiretinal membranes, bilateral eyes, 
with decreased vision is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


